Citation Nr: 0416766	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-14 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for rheumatic heart disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to July 
1945.

This appeal arose from a February 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the benefits sought on 
appeal.  In January 2003, the veteran testified at an RO 
hearing.  A copy of the transcript is associated with the 
record.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating and TDIU claims addressed 
in this decision.

2.  The veteran's rheumatic heart disease is manifested by 
left ventricular dysfunction with an ejection fraction in the 
range of 55 to 61 percent; it is not manifested by chronic 
congestive heart failure; a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

3.  The veteran's only service-connected disability, 
rheumatic heart disease, has been rated as 60 percent 
disabling since January 1983 and as such is protected under 
38 C.F.R. § 3.951.

4.  The veteran had two years of college, has worked as a 
commercial fisherman, craftsman for a railroad, a clerk, an 
insurance adjustor and a construction supervisor; he last 
worked in construction retiring in 1991.

5.  The veteran's service-connected disability does not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for rheumatic heart disease have not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.1-
4.14, 4.104, Diagnostic Code 7000 (2003).

2.  The criteria for a TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16, 4.19 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

Here, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that all relevant 
facts pertaining to the veteran's increased rating and TDIU 
claims have been properly developed as service, non-VA and VA 
medical records, a January 2003 RO hearing transcript, a May 
2001 VA examination report and a July 2001 addendum have been 
associated with the file.  These records, which evaluate the 
status of the veteran's service-connected heart disability 
and its effect on his employability, are adequate for 
determining whether a higher disability rating, to include a 
100 percent schedular rating or a TDIU, are warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a September 2002 
statement of the case (SOC) and a subsequent supplemental 
statement of the case (SSOC), a rating decision, and a July 
2001 VCAA letter, VA advised the veteran of what must be 
shown for a higher rating or a TDIU.  In a July 2001 letter, 
VA advised the veteran of the new duty to assist provisions 
of the VCAA and gave him an opportunity to supply additional 
information in support of his claims.  The veteran responded 
and supplied private hospital records from December 1982 and, 
in October 2002, indicated that he does not remember the name 
of the hospital where he was treated in Barbados.  VA sought 
additional treatment records from identified providers.  
However, in September and October 2001 responses, the Board 
notes that the Temple and San Antonio VA Medical Centers 
(VAMCs) indicated that they did not have any additional 
treatment records from 1980 to the present.  Where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Thus, 
the Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all medical evidence, which might be 
relevant to the veteran's claims.  Accordingly, the Board 
finds that no further notice or assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating and a 
TDIU.  He has, by information letters, a rating decision, an 
SOC, and an SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  The veteran testified at an RO 
hearing.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Background

Service medical records show that, in December 1943, the 
veteran was hospitalized with rheumatic fever three weeks 
after an attack of scarlet fever.  In March 1944, he was 
placed on limited duty from the U. S. Naval Hospital, Great 
Lakes, Illinois, with a diagnosis of valvular heart disease, 
mitral insufficiency.  Later, in May 1945, the veteran was 
stationed in Key West, where he worked at the boathouse 
without complaints and he had been participating in 
athletics.  On examination, the veteran's heart was enlarged 
15 percent and had the configuration that was frequently seen 
in mitral disease.  Loud systolic murmurs were noted.  A May 
1945 Report of Medical Survey recommended that the veteran be 
discharged from service due to his mitral heart disease.

In an August 1945 rating decision, the veteran was granted 
service connection for valvular heart disease, mitral 
insufficiency, residual of rheumatic fever, and assigned a 
100 percent rating from July 7, 1945.

A January 1946 VA examination shows an EKG with no definite 
diagnostic abnormality.  On examination, the veteran's heart 
was enlarged and he had a soft mitral systolic murmur 
radiating toward axilla, A2 greater than P2 with roughening 
of the second sound.  The impression was mitral insufficiency 
residue of rheumatic fever.  The diagnosis was disease of the 
heart, caused by rheumatic fever, with mitral valvular 
damage, manifested by dyspnea on exertion, Class II.

In an April 1946 rating decision, the veteran's disability 
was recharacterized as residue of rheumatic fever, mitral 
valvular damage, Class II, and assigned a 30 percent rating, 
effective from January 10, 1946.

At a February 1947 VA examination, an EKG was within normal 
limits.  On examination, there were no signs of marked cardio 
insufficiency, his heart tones were clear and loud, P2 was 
greater than A2.  A slight murmur and moderate dyspnea were 
noted with additional testing.  The diagnosis was organic 
heart disease, caused by rheumatic fever, with valvular 
damage, mitral valve insufficiency, and cardiac enlargement, 
manifested by dyspnea on exertion, Class II. 

In a July 1947 rating decision, the veteran's disability was 
recharacterized as residuals of rheumatic fever, mitral 
valvular damage, Class II, and assigned a 30 percent rating, 
effective from April 1, 1946.

At a July 1950 VA examination, an EKG revealed no definite 
abnormality - probably within normal limits.  But a chest X-
ray showed findings consistent with sequelae of rheumatic 
fever having produced cardiac damage with the evidence 
slightly more indicative of aortic regurgiation than mitral 
involvement.  On examination, no murmurs were heard; P2 
sounds were accentuated with subdued first sound.  Dyspnea 
was not noted after exercise.  The diagnosis was heart 
disease, residuals of rheumatic fever, Class II.

December 1982 private hospital records show chest X-rays, 
reflecting no heart shadow enlargement; but there were 
scattered findings of chronic and healed lung and pleural 
disease without an obvious acute process.  A second EKG noted 
sinus rhythm and slight, generalized S-T segment elevation 
unchanged from prior tracing.  On examination, the veteran's 
heart had regular sinus rhythm without murmurs, rubs, or 
gallops in any position.  The diagnosis was pleurisy; rule 
out angina pectoris or pneumonia.

In January 1983, the veteran was hospitalized at the Temple 
VAMC for chest pains.  The diagnosis was ischemic heart 
disease with angina pectoris and positive exercise EKG.

In a January 1983 rating decision, the veteran's disability 
was recharacterized as rheumatic heart disease and assigned a 
60 percent rating, effective from January 17, 1983.  The 60 
percent rating has remained unchanged.

A March 1983 examination report revealed diagnoses of history 
of rheumatic fever, no residuals, and degenerative arthritis 
of the left shoulder.  A contemporaneous cardiology consult 
noted a history of rheumatic fever with no residuals and 
diagnoses of essential hypertension, chronic obstructive 
pulmonary disease (COPD), and signs of ischemic heart disease 
with stable angina.

In January 1985, the veteran was hospitalized again at the 
Temple VAMC for ischemic heart disease with unstable angina, 
poorly controlled by medical therapy.  It was noted that the 
veteran had not smoked in approximately 2 years but prior to 
that time he had smoked from 1 to 3 packs per day for 20 to 
30 years.  The veteran was transferred to the San Antonio 
VAMC for a cardiac catheterization and exercise tolerance 
test.  Myocardial infarction (MI) was ruled out by cardiac 
enzymes.  The veteran was shown to have normal cardiac 
anatomy on fluoroscopy with no wall abnormalities.  He had an 
ejection fraction of 72 percent and mild mitral valve 
prolapse.  The final impression reflected normal coronary 
arteries, no EKG changes with pain, and spasm unlikely.  The 
veteran was found to have normal hemodynamics and normal left 
ventricular function with mild mitral valve prolapse.  His 
positive exercise tolerance test was thought to be due to 
hypertension and possibly hypokalemia.  Following cardiac 
catheterization, his Nifedipine was discontinued and his 
Inderal does was adjusted.  Discharge diagnoses included 
unstable angina, hypertension and mild mitral valve prolapse.  

VA treatment records from March 1985 to July 1990 from Temple 
VAMC reveal mainly gastroenterology visits following his 
January 1985 hospitalization. 

At a May 2001 examination, the veteran reported that he was a 
supervisor in a construction company for 27 years and had 
been an adjustor with an insurance company for another 8 
years.  He stated that his general health remained stable but 
that, in recent years, he had had a few agnina-like chest 
pains.  The veteran denied any history of heart attacks.  The 
veteran stated that he was able to do most activities of 
daily living slowly.  On examination, his heart was regular 
with normal heart sounds and no murmur.  An EKG was normal 
and an ECHO was found to be essentially normal.   A chest X-
ray showed hyperinflation of his lungs without any 
cardiomegaly.  The diagnoses included history of rheumatic 
fever in 1943, treated; and mild valvular heart disease 
secondary to rheumatic fever.  The examiner added that the 
veteran was fairly compensated at that time but noted that he 
had several chronic, nonservice-connected medical conditions 
including COPD, hypothyroidism, essential hypertension and 
diabetes mellitus, which rendered him unemployable.  

At a January 2003 RO hearing, the veteran reported a history 
of chest pain and shortness of breath and stated that he had 
quit work due to these symptoms.  He stated that as a 
construction supervisor he had a lot of pressure and that he 
had trouble climbing and would get chest pains and feel tired 
and short of breath.  The veteran related putting a deck on 
his house in the past four years and suffering from chest 
pains.  He reported that he was hospitalized at the Temple 
and San Antonio VAMCs for chest pains during the 1980s.  
While working in the Barbados, the veteran had an attack of 
severe chest pains, numbness in his extremities and 
dizziness, for which he was hospitalized.  The veteran 
testified that he had chest pains with any exertion.  The 
veteran took three different heart medications.  He felt that 
all of his episodes of chest pain, even though variously 
diagnosed, were due to his heart problems because 
nitroglycerin relieved his chest pains.

In January and February 2003, the veteran was hospitalized by 
VA for an exacerbation of COPD with chronic bronchitis.  On 
admission, his heart had regular rhythm, audible S1 and S2 
were noted.  But there was no murmur or gallop.  The 
diagnostic impression was worsening of COPD, history of 
coronary artery disease (CAD), Type II diabetes, right leg 
edema and tenderness, need to rule out deep vein thrombosis 
(DVT), hypertension, osteoarthritis, history of 
gastroesophageal reflux disease (GERD), and rule out right 
heart failure.  A January 2003 ECHO revealed normal cardiac 
chambers and left ventricular systolic function with an 
estimated ejection fraction of 55 percent; decreased left 
ventricular diastolic function; mitral annular calcification 
and tricuspid annular calcification; nonsignificant mitral 
and tricuspid regurgitation; and no pericardial effusion or 
signification valvular lesions seen.  Discharge diagnoses 
included: exacerbation of COPD with chronic bronchitis; 
hypothyroidism; esophageal reflux; hyperlipidemia; history of 
prostate cancer; diabetes mellitus without complication, Type 
II; unspecified essential hypertension; coronary 
atherosclerosis of unspecified type of vessel, native or 
graft; osteoarthrosis; and chronic renal failure.  

VA treatment records from August 1994 to April 2003 from 
Biloxi VAMC show mainly treatment for recurrent right 
inguinal hernia, COPD, hypothyroidism, diabetes and its 
complications, GERD, gout, and DVT.  A May 1997 MUGA scan was 
normal with a left ventricular ejection fraction of 55 
percent.  A July 1998 myocardial perfusion study revealed a 
fixed defect in the inferior wall consistent with inferior 
wall myocardial scar.  The impression was inferior wall 
myocardial scar without scintigraphic evidence of ischemia.  
A July 2001 MUGA scan was normal, showing the chest wall was 
normal and the left ventricle was normal in size with an 
ejection fraction of 61 percent and no significant change 
when compared to the last MUGA scan in 1997 except that the 
ejection fraction was a few points higher.  A May 2002 chest 
X-ray was normal.  An August 2002 chest X-ray revealed 
normal-sized heart with some mild chronic coursing of the 
lung markings without acute cardiopulmonary disease 
determined.  The impression was some aging changes, no acute 
disease.  A September 2002 EKG showed normal sinus rhythm.  A 
September 2002 chest X-ray showed no evidence of active 
disease since August 2002.  An October 2002 myocardial 
perfusion study revealed a fixed defect, no change compared 
to the last done in July 1998.  A contemporaneous stress test 
reflects that no significant EKG changes were observed.  A 
January 2003 chest X-ray shows no acute infiltrate.  The 
heart and mediastinum appeared normal.  There was over 
inflation of both lungs and a minimally flattened diaphragm.  
The impression was no acute disease; rule out COPD.  A March 
2003 record shows an evaluation for a motorized wheelchair or 
scooter secondary to COPD, which was approved along with a 
Harmar lift.  An April 2003 chest X-ray showed little 
interval change seen in the appearance of the lung since the 
January 2003 study.  The cardiovascular sihouette was stable 
in appearance and no congestive changes were seen.  The 
impression was no evidence of active disease; no change from 
prior study.  A contemporaneous EKG showed normal sinus 
rhythm with ST abnormality, questionable ischemia.

Analysis

The appellant contends, in essence, that his service-
connected rheumatic heart disability is more severe than the 
assigned 60 percent disability rating suggests and renders 
him unemployable.

Increased Rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hypertensive heart disease is currently 
evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  Under these criteria, 
valvular heart disease (including rheumatic heart disease) 
resulting in chronic congestive heart failure; a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent warrants a 100 
percent disability rating.  A 60 percent disability rating 
contemplates rheumatic heart disease with more than one 
episode of acute congestive heart failure in the past year; 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 30 percent disability rating is 
appropriate with a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, evidence of cardiac hypertrophy or 
dilatation on EKG, ECHO, or X-ray.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2003).    

After a review of the evidence, the Board finds that the 
criteria for an increased rating under Diagnostic Code 7000 
are not met.  Despite a history of hospitalizations in 
January 1983 and January 1985, the evidence shows that the 
veteran has not had congestive heart failure during the past 
year as contemplated by a 100 percent rating.  Similarly, the 
evidence does not show that the veteran has a workload of 3 
to 5 METs, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent as contemplated by a 60 percent 
rating.  On the contrary, the most recent VA examination 
conducted in May 2001 shows left ventricular dysfunction with 
an ejection fraction of 61 percent.  A January 2003 ECHO 
revealed normal left ventricular systolic function with an 
estimated ejection fraction of 55 percent.  An April 2003 
chest X-ray showed little interval change seen in the 
appearance of the lung since the January 2003 study.  The 
cardiovascular sihouette was stable in appearance and no 
congestive changes were seen.  The impression was no evidence 
of active disease; no change from prior study.  Thus, VA 
medical records show no evidence of active disease and 
suggest that the veteran's ejection fraction ranges from 55 
to 61 percent.  In light of these findings, the Board finds 
that the preponderance of the evidence shows that the 
veteran's service-connected heart disease is not presently 
manifested by an ejection fraction of 30 to 50 percent as 
contemplated by a 60 percent rating under Diagnostic Code 
7000.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating in excess of 60 percent for rheumatic 
heart disease as he fails to meet the diagnostic criteria for 
a 30 percent rating for this disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  As the preponderance of the 
evidence is against the claim for a higher evaluation, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for a higher evaluation must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board observes, however, that the veteran's rating has 
remained unchanged since a January 1983 rating action, which 
assigned a 60 percent rating, effective from January 17, 
1983.  Because his 60 percent rating has remained unchanged 
for more than 20 years, it is now protected under 38 C.F.R. 
§ 3.951 (2003).  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected rheumatic heart 
disease, alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  The Board 
notes that the veteran retired in 1991 and the only 
hospitalization he has had recently was for an exacerbation 
of COPD, not for his heart disability.  The regular schedular 
standards and the rating currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
service-connected disability.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

TDIU

The veteran alleges that he is unable to work because of his 
service-connected heart disability and seeks a TDIU due to 
that disability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board finds no basis to award the veteran a TDIU.  
Service connection is presently in effect for rheumatic heart 
disease, currently rated as 60 percent disabling.  The 
veteran's sole disability rating is 60 percent, meeting the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
However, the Board finds that the veteran's heart disability 
is not of such severity as to preclude him from engaging in 
all types of substantially gainful employment consistent with 
his education and occupational background.  See 38 C.F.R. 
§§ 3.340. 3.341, 4.16(b).

The veteran had two years of college.  Based on examination 
reports, various statements and the veteran's testimony, he 
has worked as a commercial fisherman, a craftsman for a 
railroad, a clerk, an insurance adjustor and a construction 
supervisor.  The veteran last worked in construction retiring 
in 1991.  Initially, he stated that his health problems were 
not the reason for his retirement, but later testified that 
they were.

At a May 2001 examination, the veteran reported that he was a 
supervisor in a construction company for 27 years and was an 
adjustor with an insurance company for another 8 years.  He 
stated that his general health remained stable, but that in 
recent years, he has had a few agnina-like chest pains.  The 
veteran consistently has denied any history of heart attacks.  
On examination, his heart was regular with normal heart 
sounds and no murmur.  An EKG was normal and ECHO was found 
to be essentially normal.   A chest X-ray showed 
hyperinflation of his lungs without any cardiomegaly.  The 
diagnoses included history of rheumatic fever in 1943, 
treated; and mild valvular heart disease secondary to 
rheumatic fever.  The examiner added that the veteran was 
fairly compensated at that time but noted that he had several 
chronic, nonservice-connected medical conditions including 
COPD, hypothyroidism, essential hypertension and diabetes 
mellitus, which rendered him unemployable.  

The veteran testified that he felt that his heart disability 
made him unemployable, because of his sedentary lifestyle.  
He has been given and uses a wheelchair.  But the medical 
evidence reflects that the veteran's COPD is the reason he is 
in a wheelchair and that nonservice-connected disorder, along 
with others, renders him unemployable.  

Even when the veteran's mild valvular heart disease is 
associated with his rheumatic heart disease, there is no 
medical opinion that the veteran's service-connected heart 
disability has interfered with his employability to such a 
degree that he is unable to secure and follow a substantially 
gainful occupation.  In other words, the veteran's service-
connected heart disability does not render him unemployable.  
While the veteran's service-connected heart disability may 
result in some degree of industrial impairment, the 
preponderance of the evidence is against a finding that it 
renders him unable to obtain or retain substantially gainful 
employment.  Significantly, there is no medical opinion of 
record that the veteran's service-connected disability has 
interfered with his employability to such a degree that he is 
unable to secure and follow a substantially gainful 
occupation.  There is an opinion to the contrary, indicating 
that it is his nonservice-connected disabilities primarily 
COPD, diabetes, renal insufficiency, etc. that make him 
unemployable.  In view of the May 2001 VA examiner's 
conclusion, the Board is not persuaded that the veteran is 
incapable of performing substantially gainful employment, due 
solely to his service-connected heart disability.  
Accordingly, while the veteran's service-connected disability 
may limit him from some particular jobs, the evidence fails 
to show that it alone would prevent all forms of 
substantially gainful employment for which the veteran would 
be otherwise qualified by reason of his education and work 
experience.  The Board has considered the applicability of 
the benefit-of-the- doubt doctrine under 38 U.S.C.A. § 
5107(b) (West 2002) in connection with the veteran's claim 
for a TDIU; however, as the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 
Gilbert, 1 Vet. App. at 55-56.  As a result, the Board finds 
that the criteria for a TDIU are not met, and the appeal is 
denied.


ORDER

A disability rating in excess of 60 percent for rheumatic 
heart disease is denied.

A TDIU due to service-connected disability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



